 



Exhibit 10.30
FORM OF DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT
     This Director and Officer Indemnification Agreement (the “Agreement”) is
made and entered into this      day of           ,      , by and among Liberty
Acquisition Holdings Corp., a Delaware corporation (the “Company”) and
_____________ (“Indemnitee”).
     WHEREAS, it is essential to the Company that it be able to retain and
attract as directors and officers the most capable persons available;
     WHEREAS, increased corporate litigation has subjected directors and
officers to litigation risks and expenses, and the limitations on the
availability and terms and conditions of directors and officers liability
insurance have made it increasingly difficult for the Company to attract and
retain such persons;
     WHEREAS, the Company’s Certificate of Incorporation (as amended from time
to time, the “Charter”) and/or Bylaws (as amended from time to time, the
“Bylaws”), provide for the indemnification of and advancement of expenses to its
directors and officers, and the General Corporation Law of the State of Delaware
(the “DGCL”) and such Charter and Bylaws are not exclusive and permit the
Company to make other or additional indemnification and advancement arrangements
and agreements;
     WHEREAS, to further promote the Company’s ability to attract and retain
qualified individuals to serve as directors and/or officers of the Company, the
Company intends to maintain, directors and officers liability insurance to
protect the Company’s directors and officers from certain liabilities;
     WHEREAS, the Indemnitee does not regard the protections granted under the
Charter and Bylaws and such insurance agreements to be adequate in the present
circumstances, and may not serve as a director and/or officer of the Company
without adequate protection;
     WHEREAS, the Company desires that the Indemnitee serve in such capacity;
     WHEREAS, to promote the Company’s ability to attract and retain qualified
individuals to serve as directors and/or officers of the Company, the Company
desires to provide Indemnitee with specific contractual assurance of
Indemnitee’s rights to indemnification and advancement of expenses to the
greatest extent permitted by law against litigation risks and expenses
(regardless, among other things, of any change in the ownership of the Company
or the composition of its Board of Directors); and
     WHEREAS, Indemnitee is relying upon the rights afforded under this
Agreement in accepting Indemnitee’s position as a director and/or officer of the
Company.
     NOW, THEREFORE, in consideration of the promises and the covenants
contained herein, the Company and Indemnitee do hereby covenant and agree as
follows:

1



--------------------------------------------------------------------------------



 



     1. Definitions.
          (a) “Change in Control” shall mean any (i) merger, consolidation,
share exchange or business combination involving the Company or any of its
subsidiary Entities, (ii) a sale, lease, exchange, transfer or other disposition
in a single transaction or a series of related transactions, of 15% or more of
the assets of the Company and its subsidiary Entities, taken as a whole,
(iii) purchase or sale of shares of capital stock or other securities
representing 15% or more of the voting power of the capital stock of the Company
or any of its subsidiary Entities, including, without limitation, by way of
tender or exchange offer, in a single transaction or a series of related
transactions, (iv) reorganization, recapitalization, liquidation or dissolution
of the Company or any of its subsidiary Entities, or (v) change in the
composition of a majority of the Board of Directors of the Company in a single
transaction or a series of related transactions, unless, in each case, such
transaction described in subsections (i) - (v) hereof was adopted and approved
by the members of the Board of Directors of the Company (or new or additional
members of the Board of Directors of the Company approved by such directors) in
office at the time of the adoption of this Agreement by the Company.
          (b) “Corporate Status” describes the status of a person who is serving
or has served (i) as a director or officer of the Company or any subsidiary,
(ii) in any capacity with respect to any employee benefit plan of the Company,
or (iii) as a director, member, manager, partner, trustee, officer, employee, or
agent of any other Entity at the request of the Company.
          (c) “Entity” shall mean any corporation, partnership (including,
without limitation, any general, limited or limited liability partnership),
limited liability company, joint venture, trust, foundation, association,
organization or other legal entity.
          (d) “Expenses” shall mean all fees, costs and expenses actually and
reasonably incurred in connection with any Proceeding (as defined below),
including, without limitation, reasonable attorneys’ fees, disbursements and
retainers (including, without limitation, any such fees, disbursements and
retainers incurred by Indemnitee pursuant to Sections 9 and 11(c) of this
Agreement), fees, costs, expenses and disbursements of expert witnesses, private
investigators and professional advisors (including, without limitation,
accountants and investment bankers), court costs, transcript costs, fees of
experts, travel expenses (including, without limitation, those of expert
witnesses, private investigators and professional advisors), duplicating,
printing and binding costs, telephone and fax transmission charges, postage,
delivery services, secretarial services and other disbursements and expenses.
          (e) “Liabilities” shall mean judgments, damages, liabilities, losses,
penalties, excise taxes, fines and amounts paid in settlement.
          (f) “Potential Change in Control” shall mean (i) any agreement,
instrument or contract entered into by the Company that would result in a Change
in Control, (ii) the announcement by any person of an intention to take any
action which would result in a Change in Control, (iii) the increase in the
beneficial ownership of not less than 5% of the voting power of the capital
stock of the Company or any subsidiary Entity, by any person or Entity after the
adoption of this Agreement by the Company, or (iv) the Board of Directors of the
Company adopts a resolution providing that a Potential Change in Control has
occurred. For purposes hereof, the term “beneficial owner” shall have the
meaning ascribed to such term in Rule 13d-3 of the Securities Exchange Act of
1934, as amended.

2



--------------------------------------------------------------------------------



 



          (g) “Proceeding” shall mean any threatened, pending or completed
claim, action, suit, arbitration, mediation, alternate dispute resolution
process, investigation, administrative hearing, appeal, or any other proceeding,
whether civil, criminal, administrative, arbitrative or investigative, whether
formal or informal, including a proceeding initiated by Indemnitee pursuant to
Section 11 of this Agreement to enforce Indemnitee’s rights hereunder.
     2. Services of Indemnitee. In consideration of the Company’s covenants and
commitments hereunder, Indemnitee agrees to serve or continue to serve as a
director and/or officer of the Company. However, this Agreement shall not impose
any obligation on Indemnitee or the Company to continue Indemnitee’s service to
the Company beyond any period otherwise required by law or by other agreements
or commitments of the parties, if any.
     3. Agreement to Indemnify and Hold Harmless. The Company agrees to
indemnify and hold harmless Indemnitee as follows:
          (a) To the greatest extent permitted by applicable law and subject to
the exceptions contained in Section 4(a) below, if Indemnitee was or is a party
or is threatened to be made a party to, or otherwise becomes a participant (as a
witness or otherwise) in, any Proceeding (other than an action by or in the
right of the Company) by reason of Indemnitee’s Corporate Status, Indemnitee
shall be indemnified by the Company against all Expenses and Liabilities
incurred or paid by Indemnitee in connection with such Proceeding (referred to
herein as “Indemnifiable Expenses” and “Indemnifiable Liabilities,”
respectively, and collectively as “Indemnifiable Amounts”).
          (b) To the greatest extent permitted by applicable law and subject to
the exceptions contained in Section 4(b) below, if Indemnitee was or is a party
or is threatened to be made a party to, or otherwise becomes a participant (as a
witness or otherwise) in, any Proceeding by or in the right of the Company to
procure a judgment in Indemnitee’s favor by reason of Indemnitee’s Corporate
Status, Indemnitee shall be indemnified by the Company against all Indemnifiable
Expenses.
     4. Exceptions to Indemnification. Indemnitee shall be entitled to the
indemnification provided in Sections 3 (a) and 3(b) above in all circumstances
other than the following:
          (a) If indemnification is requested under Section 3(a) and it has been
adjudicated finally by a court of competent jurisdiction evidenced by a final
nonappealable order that, in connection with the subject of the Proceeding out
of which the claim for indemnification has arisen, Indemnitee failed to act in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, or with respect to any criminal
action or proceeding, Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful, Indemnitee shall not be entitled to payment
of Indemnifiable Amounts hereunder.

3



--------------------------------------------------------------------------------



 



          (b) If indemnification is requested under Section 3(b) and:
     (i) it has been adjudicated finally by a court of competent jurisdiction
evidenced by a final nonappealable order that, in connection with the subject of
the Proceeding out of which the claim for indemnification has arisen, Indemnitee
failed to act in good faith and in a manner Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company, Indemnitee shall not be
entitled to payment of Indemnifiable Expenses hereunder; or
     (ii) it has been adjudicated finally by a court of competent jurisdiction
evidenced by a final nonappealable order that Indemnitee is liable to the
Company with respect to any claim, issue or matter involved in the Proceeding
out of which the claim for indemnification has arisen, Indemnitee shall not be
entitled to Indemnifiable Expenses hereunder with respect to such claim, issue
or matter unless the Court of Chancery (as defined below) or the court in which
such Proceeding was brought shall determine upon application that, despite the
adjudication of liability, but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such Indemnifiable
Expenses which such court shall deem proper.
     5. Procedure for Payment of Indemnifiable Amounts. Indemnitee shall submit
to the Company a written request specifying the Indemnifiable Amounts for which
Indemnitee seeks payment under Section 3 of this Agreement and the basis for the
claim. The Company shall pay such Indemnifiable Amounts to Indemnitee within
thirty (30) calendar days of receipt of the request. At the reasonable request
of the Company, Indemnitee shall furnish such documentation and information as
are reasonably available to Indemnitee and necessary to establish that
Indemnitee is entitled to indemnification hereunder, and the Company shall pay
any Expenses incurred by Indemnitee in furnishing such documentation and
information.
     6. Indemnification for Expenses of a Participant. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a participant (as a witness or otherwise) in any Proceeding to
which Indemnitee is not a party or is not threatened to be made a party, the
Indemnitee shall be indemnified as provided in Section 3 hereof.
     7. Indemnification for Expenses When Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, and without limiting any
such provision, to the extent that Indemnitee is, by reason of Indemnitee’s
Corporate Status, a party to and is successful, on the merits or otherwise, in
any Proceeding, Indemnitee shall be indemnified against all Expenses. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee against all
Expenses with respect to each successfully resolved claim, issue or matter. For
purposes of this Agreement, and, without limiting the generality of the
foregoing, the termination of any claim, issue or matter in such a Proceeding by
dismissal, with or without prejudice, shall be deemed to be a successful result
as to such claim, issue or matter.

4



--------------------------------------------------------------------------------



 



     8. Effect of Certain Resolutions; Waiver of Right of Contribution; Other
Sources. Neither the termination of any Proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contedere or its equivalent, nor
the failure of the Company to award indemnification or to determine that
indemnification is payable, shall create a presumption that Indemnitee is not
entitled to indemnification hereunder. The Company hereby waives any right of
contribution that it may have against Indemnitee with respect to any Proceeding
in which the Company and Indemnitee are jointly liable. The Company’s obligation
to indemnify or advance expenses to Indemnitee, if any, hereunder shall be
reduced by the amount Indemnitee may collect as indemnification or advancement
of expense from any other Entity or any insurance policy.
     9. Agreement to Advance Expenses; Conditions. The Company shall pay to
Indemnitee all Expenses incurred by Indemnitee in connection with any
Proceeding, including a Proceeding by or in the right of the Company and a
Proceeding to enforce indemnification and advancement rights under this
Agreement, in advance of the final disposition of such Proceeding, if Indemnitee
furnishes the Company with a written undertaking to repay the amount of such
Expenses advanced to Indemnitee if it is finally determined by a court of
competent jurisdiction evidenced by a final nonappealable order that Indemnitee
is not entitled under this Agreement to indemnification with respect to such
Expenses. To the greatest extent permitted by applicable law, this undertaking
is an unlimited general obligation of Indemnitee, shall be accepted by the
Company without regard to the financial ability of Indemnitee to make repayment,
and in no event shall be required to be secured.
     10. Procedure for Advance Payment of Expenses. Indemnitee shall submit to
the Company a written request specifying the Expenses for which Indemnitee seeks
an advancement under Section 9 of this Agreement, together with documentation
evidencing that Indemnitee has actually and reasonably incurred such Expenses.
Payment of Expenses under Section 9 shall be made no later than thirty
(30) calendar days after the Company’s receipt of such request.
     11. Remedies of Indemnitee.
          (a) Right to Petition Court. In the event that Indemnitee makes a
request for payment of Indemnifiable Amounts under Sections 3 and 5 above or a
request for an advancement of Expenses under Sections 9 and 10 above, and the
Company fails to make such payment or advancement in a timely manner pursuant to
the terms of this Agreement, Indemnitee may petition the Court of Chancery of
the State of Delaware (the “Court of Chancery”) to enforce the Company’s
obligations under this Agreement.
          (b) Burden of Proof. In any judicial proceeding brought under
Section 11(a) above, the Company shall have the burden of proving that
Indemnitee is not entitled to payment of Indemnifiable Amounts or Expenses, as
applicable, hereunder.
          (c) Expenses. The Company agrees to reimburse Indemnitee in full for
any Expenses incurred by Indemnitee in connection with investigating, preparing
for, litigating, defending, prosecuting or settling any action brought by
Indemnitee under Section 11(a) above, except where such action or any claim or
counterclaim brought by the Company in connection therewith is resolved in favor
of the Company by a final nonappealable order.

5



--------------------------------------------------------------------------------



 



          (d) Validity of Agreement. The Company shall be precluded from
asserting in any Proceeding, including, without limitation, an action under
Section 11(a) above, that the provisions of this Agreement are not valid,
binding and enforceable or that there is insufficient consideration for this
Agreement and shall stipulate in such court that the Company is bound by all the
provisions of this Agreement.
          (e) Failure to Act Not a Defense. The failure of the Company
(including its Board of Directors or any committee thereof, independent legal
counsel, or stockholders) to make a determination concerning the permissibility
of the payment of Indemnifiable Amounts shall not be a defense in any action
brought under Section 11(a) above, and shall not create a presumption that such
indemnification is not permissible.
     12. Defense of the Underlying Proceeding.
          (a) Notice by Indemnitee. Indemnitee agrees to notify the Company
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information, or other document relating to any Proceeding which may
result in the payment of Indemnifiable Amounts or the advancement of Expenses
hereunder; provided, however, that the failure to give any such notice shall not
disqualify Indemnitee from the right, or otherwise affect in any manner any
right of Indemnitee, to receive payments of Indemnifiable Amounts or
advancements of Expenses hereunder, except to the extent the Company’s ability
to defend in such Proceeding is materially prejudiced thereby.
          (b) Defense by Company. Subject to the provisions of the last sentence
of this Section 12(b) and of Section 12(c) below, the Company shall have the
right to defend Indemnitee in any Proceeding which may give rise to the payment
of Indemnifiable Amounts hereunder; provided, however, that the Company shall
notify Indemnitee of any such decision to defend within ten (10) calendar days
of receipt of notice of any such Proceeding under Section 12(a) above. The
Company shall not, without the prior written consent of Indemnitee, consent to
the entry of any judgment against Indemnitee or enter into any settlement or
compromise which (i) includes an admission of fault of Indemnitee, or (ii) does
not include, as an unconditional term thereof, the full release of Indemnitee
from all liability in respect of such Proceeding, which release shall be in form
and substance reasonably satisfactory to Indemnitee. Indemnitee shall not,
without the prior written consent of the Company (which consent will not be
unreasonably withheld or delayed), consent to the entry of any judgment against
Indemnitee or enter into any settlement or compromise with respect to which the
Company has indemnification obligations to Indemnitee. This Section 12(b) shall
not apply to a Proceeding brought by Indemnitee under Section 11(a) above or
pursuant to Section 20 below.
          (c) Indemnitee’s Right to Counsel. Notwithstanding the provisions of
Section 12(b) above, (i) if in a Proceeding to which Indemnitee is a party by
reason of Indemnitee’s Corporate Status, (A) Indemnitee reasonably concludes
that he or she may have separate defenses or counterclaims to assert with
respect to any issue which are inconsistent with the position of other
defendants in such Proceeding, or (B) a conflict of interest or potential
conflict of interest exists between Indemnitee and the Company, or (ii) if the
Company fails to assume the defense of such proceeding in a timely manner,
Indemnitee shall be entitled to be represented by separate legal counsel, which
shall represent other persons’ similarly situated, of Indemnitee’s and such
other persons’ choice and reasonably acceptable to the Company at the expense of
the Company. In addition, if the Company fails to comply with any of its
obligations

6



--------------------------------------------------------------------------------



 



under this Agreement or in the event that the Company or any other person takes
any action to declare this Agreement void or unenforceable, or institutes any
action, suit or proceeding to deny or to recover from Indemnitee the benefits
intended to be provided to Indemnitee hereunder, except with respect to such
actions suits or proceedings brought by the Company that are resolved in favor
of the Company, Indemnitee shall have the right to retain counsel of
Indemnitee’s choice, at the expense of the Company, to represent Indemnitee in
connection with any such matter.
     13. Representations and Warranties of the Company. The Company hereby
represents and warrants to Indemnitee as follows:
          (a) Authority. The Company has all necessary power and authority to
enter into, and be bound by the terms of, this Agreement, and the execution,
delivery and performance of the undertakings contemplated by this Agreement has
been duly authorized by the Company.
          (b) Enforceability. This Agreement, when executed and delivered by the
Company in accordance with the provisions hereof, shall be a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally or equitable principles.
     14. Establishment of Trust; Insurance. The Company shall, to the maximum
extent available, cover Indemnitee under any insurance policy secured for the
directors and officers of the Company or other Entity for which Indemnitee has
Corporate Status. In the event of a Potential Change in Control, the Company
shall, upon the written request of Indemnitee, create a trust for the benefit of
Indemnitee (a “Trust”), and shall deliver to the Trust cash proceeds sufficient
to satisfy any Expenses and Indemnifiable Amounts reasonably anticipated by
Indemnitee at the time of such request to be payable pursuant to this Agreement.
     15. Contract Rights Not Exclusive. The rights to payment of Indemnifiable
Amounts and advancement of Expenses provided by this Agreement shall be in
addition to, but not exclusive of, any other rights which Indemnitee may have at
any time under applicable law or the Charter or Bylaws, or any other agreement,
vote of stockholders or directors (or a committee of directors), or otherwise,
both as to action in Indemnitee’s official capacity and as to action in any
other capacity as a result of Indemnitee’s serving as a director and/or officer
of the Company.
     16. Successors. This Agreement shall be (a) binding upon all successors and
assigns of the Company (including any transferee of all or a substantial portion
of the business, stock and/or assets of the Company and any direct or indirect
successor by merger or consolidation or otherwise by operation of law), and
(b) binding on and shall inure to the benefit of the heirs, personal
representatives, executors and administrators of Indemnitee. To the greatest
extent permitted by applicable law, the Company shall cause any successor to the
business, stock and/or assets of the Company (whether by operation of law or
otherwise) to assume and agree to perform this Agreement in the same manner as
if no such succession had taken place. This Agreement shall continue for the
benefit of Indemnitee and such heirs, personal representatives, executors and
administrators after Indemnitee has ceased to have Corporate Status.

7



--------------------------------------------------------------------------------



 



     17. Subrogation. In the event of any payment of Indemnifiable Amounts or
Expenses under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the rights of contribution or recovery of Indemnitee
against other persons, and Indemnitee shall take, at the request of the Company,
all reasonable action necessary to secure such rights, including the execution
of such documents as are reasonably necessary to enable the Company to bring
suit to enforce such rights.
     18. Governing Law; Change in Law; Exclusive Jurisdiction. This Agreement
shall be governed by and construed and enforced under the laws of the State of
Delaware, without giving effect to the provisions thereof relating to conflicts
of law (the “Governing Law”). To the extent that a change in the Governing Law
(whether by statute or judicial decision) shall permit broader indemnification
or advancement of expenses than is provided under the terms of the Charter and
Bylaws and this Agreement, Indemnitee shall be entitled to such broader
indemnification and advancements, and this Agreement shall be deemed to be
amended to such extent. To the greatest extent permitted by applicable law, the
parties hereto (i) irrevocably submit to the personal jurisdiction of the Court
of Chancery, and (ii) waive any claim of improper venue or any claim that the
Court of Chancery is an inconvenient forum. To the greatest extent permitted by
applicable law, the parties hereby agree that the mailing of process and other
papers in connection with any such proceeding in the manner provided in Section
22 or in such other manner as may be permitted by law, shall be valid and
sufficient service thereof.
     19. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
law, but if any provision of this Agreement, or any clause thereof, shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable, in whole or in part, such provision or clause shall be limited or
modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.
     20. Indemnitee as Plaintiff. Except as provided in Section 11 of this
Agreement and in the next sentence, Indemnitee shall not be entitled to payment
of Indemnifiable Amounts or advancement of Expenses with respect to any
Proceeding brought by Indemnitee against the Company, any Entity which it
controls, or any director or officer thereof, prior to a Change in Control,
unless the Board of Directors of the Company has consented to the initiation of
such Proceeding. This Section shall not apply to affirmative defenses asserted
by Indemnitee or any counterclaims by Indemnitee which are resolved successfully
(from the Company’s point of view) in an action brought against Indemnitee or to
any Proceeding brought by Indemnitee against the Company, any Entity which it
controls, or any director thereof, from and after a Change in Control.
     21. Modifications and Waiver. Except as provided in Section 18 above with
respect to changes in the Governing Law which broaden the right of Indemnitee to
be indemnified or advanced expenses by the Company, no supplement, modification
or amendment of this Agreement shall be binding unless executed in writing by
each of the parties hereto. Notwithstanding any other provision of this
Agreement, no supplement, modification or amendment of this Agreement shall
adversely affect any right or protection of Indemnitee in respect of any act or
omission occurring prior to the time of such supplement, modification or
amendment. No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions of this Agreement (whether
or not similar), nor shall such waiver constitute a continuing waiver.

8



--------------------------------------------------------------------------------



 



     22. General Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) when delivered by hand, (b) when transmitted by facsimile and
receipt is acknowledged, or (c) if mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which it is so
mailed to such address as may have been furnished by any party to the others.
     23. Termination. This Agreement shall terminate ten (10) years after
Indemnitee discontinues service to the Company as a director and/or officer
thereof, or one (1) year after the conclusion (by final nonappealable order) of
any Proceeding in respect of which Indemnitee is granted rights of
indemnification or advancement of expenses hereunder, whichever is later.
[The remainder of this page has been intentionally left blank]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Director and
Officer Indemnification Agreement as of the date first above written.

            THE COMPANY:


LIBERTY ACQUISITION HOLDINGS CORP.
      By:               Name:   Nicolas Berggruen        Title:   President and
Chief Executive Officer     

            INDEMNITEE:
                Name:              

10